Citation Nr: 1033688	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990.



This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for right 
ear hearing loss.

This appeal was previously before the Board and the Board denied 
the Veteran's claim for right ear hearing loss in November 2008.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2010, the Court 
issued an order that granted a Joint Motion for Remand (JMR), and 
remanded the matter to the Board for action in compliance with 
the instructions in the JMR.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to readjudicating the Veteran's 
claim for service connection for right ear hearing loss.

The Veteran's DD Form 214 indicates that his primary specialty 
title during active service was Aircraft Armament Systems 
Specialist.

Service treatment records reveal that the Veteran underwent 
several audiograms during active service.  During the February 
1986 entrance examination, puretone hearing threshold levels in 
decibels in the right ear were 5, 0, 5, 5, 10, and 20, at 500, 
1,000, 2,000, 3,000, 4000, and 6000 Hertz, respectively.  In 
April 1987, puretone hearing threshold levels in decibels in the 
right ear were 5, 5, 5, 0, 5, and 15, at 500, 1,000, 2,000, 
3,000, 4000, and 6000 Hertz, respectively.  In July 1988, 
puretone hearing threshold levels in decibels in the right ear 
were 5, 0, 0, 0, 0, and 
30, at 500, 1,000, 2,000, 3,000, 4000, and 6000 Hertz, 
respectively.  In July 1989, puretone hearing threshold levels in 
decibels in the right ear were 10, 0, 10, 5, 15, and 25, at 500, 
1,000, 2,000, 3,000, 4000, and 6000 Hertz, respectively.

Private treatment records from the Veteran's employer show that 
in an August 1990 pre-employment evaluation, approximately 7 
months after his discharge from active service, the Veteran's 
puretone hearing threshold levels in decibels in the right ear 
were 5, 5, 5, 5, 10, 40, and 35, at 500, 1,000, 2,000, 3,000, 
4000, 6000, and 8,000 Hertz, respectively.

The Veteran was provided with a VA audiological examination in 
April 2005, during which the claims file was reviewed.  The 
Veteran reported that he initially noticed his hearing loss 
during active service.  He stated that his hearing loss had been 
gradually progressive.  He also said that he was an aircraft 
mechanic during active service and that he wore hearing 
protection.  He also said that he had exposure to weapons during 
basic training and annually thereafter.  He reported that for the 
prior 15 1/2 years, he had worked in a manufacturing plant and was 
required to wear hearing protection.  He denied recreational 
noise exposure.  

The examiner stated that a review of the Veteran's service 
treatment records indicates that the February 1986 audiometric 
evaluation upon enlistment showed normal hearing in the right ear 
for frequencies from 500 through 6000 Hertz.  The examiner noted 
that audiometric evaluations had been performed in 1987, 1988, 
and 1989.  Results of each of these evaluations had shown normal 
hearing in the right ear.  The examiner said that comparison of 
the July 1989 audiogram with the audiogram upon enlistment 
indicated that the Veteran's hearing had remained normal in the 
right ear.  The examiner also reported that the Veteran's current 
audiogram showed bilateral high-frequency sensorineural hearing 
loss.  The examiner observed that there are several industrial 
audiograms available in the claims file that had been obtained at 
the Veteran's place of employment.  The audiogram dated in 1990 
showed bilateral high-frequency hearing loss.  In the right ear, 
this audiogram had shown hearing loss at 6000 to 8000 Hertz, and 
the Veteran's hearing had been normal at 4000 Hertz.  The 
examiner also noted that the Veteran's hearing for frequencies 
through 6000 Hertz had been normal in July 1989, just five months 
prior to his discharge from service.  

Upon physical examination, puretone hearing threshold levels in 
decibels in the right ear were 10, 10, 15, 20, and 35, at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The speech 
recognition score for the Maryland CNC word list test was 76 
percent in the right ear.  The examiner stated that the audiogram 
on the right side showed hearing within normal limits through 
3000 Hertz and mild to moderately severe sensorineural hearing 
loss above 3000 Hertz.  The speech reception threshold was 10 
decibels on the right and was consistent with the pure tone 
average.  The examiner also noted that in the right ear, the 
Veteran's average hearing for frequencies 500 through 4000 Hertz 
was within normal limits for VA purposes.  The Board notes that 
the speech reception threshold appears somewhat inconsistent with 
the puretone threshold findings.

The examiner stated that overall, since the Veteran's hearing in 
the right ear had been within normal limits through 6000 Hertz up 
to and including five months prior to his discharge from active 
service, despite the fact that the Veteran's industrial audiogram 
in August 1990 had shown hearing loss in the right ear for 
frequencies above 4000 Hertz, it was the examiner's opinion that 
it is not at least as likely as not that the Veteran's current 
high-frequency sensorineural hearing loss in the right ear is 
related to military service.  The examiner reasoned that the 
Veteran's hearing at 4000 Hertz in July 1989 had been at a 
threshold of 15 decibels while his current audiogram showed a 
mild hearing loss, a hearing threshold of 35 decibels, in the 
right ear.  Therefore, it was the examiner's opinion that it was 
not at least as likely as not that the Veteran's high-frequency 
sensorineural hearing loss is related to military service.              

In the JMR, the parties determined that the examiner failed to 
provide a sufficient rationale for the conclusory finding that it 
was not at least as likely as not that the Veteran's high-
frequency sensorineural hearing loss is related to military 
service.  While the examiner acknowledged that the Veteran had 
hearing loss in the right ear for frequencies above 4000 Hertz in 
August 1990, less than seven months after discharge from active 
service, the examiner did not explain why such hearing loss was 
unrelated to the Veteran's in-service noise exposure.  Thus, the 
appeal must be remanded to obtain another VA examination and 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA audiological examination to 
determine the nature of the Veteran's current 
right ear hearing loss and to provide an 
opinion as to its possible relationship to 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide the results from audiometric 
testing.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current right ear hearing loss arose during 
service or is otherwise related to the 
Veteran's military service, including the 
noise exposure and the right ear puretone 
threshold averages that were reported 
therein.  In rendering the opinion, the 
examiner should discuss the August 1990 
private audiological report showing puretone 
thresholds of 40 and 35 decibels at 6000 and 
8000 Hertz, respectively, and explain why 
this report, when considered with all of the 
other evidence of record, does not reflect 
service-related hearing loss.

In addition, the examiner should review the 
findings on the April 2005 VA examination and 
address whether the speech recognition score 
of 76 percent is consistent with the puretone 
threshold findings in the right ear at that 
time.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


